ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_10_EN.txt.                      125 	




                                     SEPARATE, PARTLY CONCURRING
                                    AND PARTLY DISSENTING, OPINION
                                    OF JUDGE AD HOC ORREGO VICUÑA



                        Starting-point of maritime delimitation — Recognition of the parallel — Single
                     maritime boundary — “Maritime domain” governed by the 1982 United Nations
                     Convention on the Law of the Sea — Freedom of navigation beyond 12 nautical
                     miles — Misgivings about the maritime boundary following the parallel for only
                     80 nautical miles — Extensive practice of the Parties — Disproportionate effects
                     of equidistance and the “outer triangle” — Negotiated access to fisheries — Role
                     of equity in international law.



                         1. Judges Xue, Gaja, Bhandari and this judge ad hoc have submitted a
                      joint dissenting opinion concerning some legal aspects that are central to
                      the Judgment of the Court in this case, with particular reference to the
                      proper interpretation of the 1947 Presidential Proclamations (Memorial
                      of Peru, Ann. 6 and 27), the 1952 Santiago Declaration (ibid., Ann. 47)
                      and the 1954 Special Maritime Frontier Zone Agreement (ibid.,
                      Ann. 50), and to how these instruments lead to the conclusion that the
                      Parties agreed that their maritime boundary delimitation follows the
                      parallel of latitude up to a distance of 200 nautical miles from its
                     ­starting‑point.


                        2. In addition to that joint dissent, this judge believes that it is his duty
                     to address some other questions relevant for the resolution of the dispute
                     submitted to the Court. In respect of some of these questions, this judge
                     agrees with the reasoning and conclusions of the Judgment, as will be
                     noted below. In respect of some other questions, however, this judge has
                     an opinion different from that of the majority of the Court. This opinion
                     is submitted with the greatest respect for the Members of the Court and
                     its President, all of whom have made a significant effort to reach a com-
                     mon position on many difficult issues, although regrettably, not always
                     with success.

                       3. The first point on which this judge concurs with the Judgment is
                     that concerning the starting‑point of the maritime delimitation effected.
                     The Court has rightly decided that this point is the intersection of the
                     parallel of latitude passing through Boundary Marker No. 1 with the
                     low‑water line. As identified since 1930 in the Final Act concerning the
                     demarcation and marking of the land boundary agreed in the 1929 Treaty

                     126




5 CIJ1057.indb 248                                                                                       1/12/14 08:59

                     126 	          maritime dispute (sep. op. orrego vicuña)

                     between Chile and Peru (Memorial of Peru, Ann. 55), the parallel corres­
                     ponding to Marker No. 1 is at 18° 21΄ 03˝ S. In its submissions, as in its
                     legislation concerning baselines, Peru had identified the starting‑point of
                     the maritime boundary at 18° 21´08˝ S, 70° 22´ 39˝ W. It follows from the
                     Judgment of the Court that the endpoint of these baselines cannot now be
                     located south of the intersection of the parallel of Boundary Marker
                     No. 1 with the low‑water line.

                        4. It is also important to note that the Court has concluded that
                     because it is concerned only with the starting‑point of the maritime delimi­
                     tation, it is not called upon to take a position on the starting‑point of the
                     land boundary (Judgment, para. 175).
                        5. The Court has also rightly concluded that the maritime boundary
                     follows the parallel of latitude passing through Boundary Marker No. 1
                     westward. This is an important consequence of the Court having decided
                     that the 1954 Special Maritime Frontier Zone Agreement embodies the
                     recognition of this parallel. This in turn relates to the acknowledgment of
                     the legal significance of the 1952 Santiago Declaration as a treaty in force
                     in the light of the Parties’ common understanding in this respect. The
                     Court also recognizes that the 1968‑1969 lighthouse arrangements con-
                     firmed the prior existence of a maritime boundary following that parallel
                     (ibid., para. 130). As the joint dissent appropriately notes, the same holds
                     true of the 1955 Protocol of Accession to the Santiago Declaration
                     (Memorial of Peru, Ann. 52), although the Judgment takes a different
                     view on this point.

                        6. This finding of the Court, however, is based on the understanding
                     that the acceptance of the parallel by the Parties is the outcome of a tacit
                     agreement. Rather, as also noted in the joint dissent, this is the outcome
                     of the specific treaty commitments undertaken by the Parties in 1952 and
                     1954, which in turn are related to the meaning and extent of the 1947 Proc-
                     lamations. As treaty provisions, their interpretation is governed by the
                     1969 Vienna Convention on the Law of Treaties, in the light of which the
                     parallel reaching the 200‑nautical‑mile distance is the appropriate conclu-
                     sion.


                        7. The Court has also reached the right conclusion in respect of the
                     nature of the maritime boundary, deciding that it is a single all‑purpose
                     maritime boundary. Such a boundary shall thus be applicable not only to
                     some limited fishing activities taking place in the superjacent waters but
                     also to any activity related to the régime of the exclusive economic zone
                     and the continental shelf and its subsoil.
                        8. The question of the nature of the maritime boundary also has
                     important implications in respect of the kind of jurisdiction that Peru is
                     entitled to exercise over its maritime areas. For a long time, Peru had
                     been internally debating whether the “maritime domain” it claims over

                     127




5 CIJ1057.indb 250                                                                                   1/12/14 08:59

                     127 	          maritime dispute (sep. op. orrego vicuña)

                     the adjacent seas was in the nature of a territorial sea or of a functional
                     jurisdictional area concerning its resources. Distinguished jurists and
                     statesmen had a divided opinion in this respect. Legislation, including the
                     Secret Law No. 13508 enacted on 6 February 1961 (Law No. 13508,
                     “Secret Law”, promulgated on 6 February 1961, Peruvian Navy, Year­
                     book of Peruvian Legislation, Vol. LII, Legislation of 1960, p. 89), and
                     constitutional provisions were introduced in support of the territorial sea
                     approach, but even then their interpretation was disputed in the light of
                     the alternative jurisdictional approach. Due to these differing opinions,
                     Peru did not become a signatory to the 1982 United Nations Convention
                     on the Law of the Sea.

                        9. The International Court of Justice has now settled this Peruvian
                     debate. The Judgment takes note of the formal declaration made on
                     behalf of the Government of Peru by its Agent in this case to the effect
                     that the term “maritime domain” used in its Constitution is “applied in a
                     manner consistent with the maritime zones set out in the 1982 Conven-
                     tion” (CR 2012/27, p. 22, para. 26 (Wagner)). The Court, following a
                     well‑established jurisprudence, further notes that this declaration
                     expresses a formal undertaking by Peru. It follows that Peru is entitled to
                     exercise jurisdiction over its maritime areas up to 12 nautical miles for the
                     territorial sea, 24 nautical miles for the contiguous zone and 200 nautical
                     miles for the exclusive economic zone and the continental shelf.
                        10. The resolution of this question is not only important for the clarity
                     of Peru’s legislation and its corresponding amendments but also in terms
                     of the proper implementation of the law of the sea by the Court. Had the
                     “maritime domain” been considered a territorial sea claim, the Court
                     would have had no alternative but to declare Peru’s Application inadmis-
                     sible, since it cannot proceed to delimitate maritime areas that are in
                     breach of the contemporary law of the sea, as the delimitation of a
                     200‑nautical‑mile territorial sea clearly is.


                        11. A more important consequence of this finding is to the benefit of
                     the international community as a whole. Vessels flying the flags of all
                     nations, including Chile, whether merchant or military, can now have full
                     freedom of navigation beyond the 12‑nautical‑mile territorial sea of Peru,
                     just as submarines will be able to navigate submerged. Aircraft will also
                     have the right of unrestricted overflight. Restrictions applied to such
                     activities will now have to be lifted.

                       12. Notwithstanding this positive contribution of the Court to the law
                     of the sea, there are, however, other aspects of the Judgment with which
                     this judge regrettably cannot agree. As appropriately noted in the joint
                     dissent, there is no support for the Judgment’s conclusion that the bound-
                     ary is composed of two segments, one running along the parallel up to
                     Point A situated at the distance of 80 nautical miles from the starting-

                     128




5 CIJ1057.indb 252                                                                                   1/12/14 08:59

                     128 	          maritime dispute (sep. op. orrego vicuña)

                     point, and the other following a line of equidistance from Point A until
                     meeting Point B and thereon to Point C.

                        13. It is apparent from the case record that the Parties did not plead
                     for such a distance or, in fact, any other distance short of 200 nautical
                     miles. More importantly, nothing in the record shows that any shorter
                     distance was ever considered throughout the long process of establishing
                     the 200‑nautical‑mile offshore zones. In fact, it would be surprising if the
                     Parties had chosen such a restricted boundary in the context of their res­
                     pective individual and collective endeavours to establish a 200‑nautical-
                     mile zone and to ensure its international recognition. Had this been the
                     case, they would have made an express statement to that effect, which
                     they did not.
                        14. The recognition of the parallel in the 1954 Special Maritime Fron-
                     tier Zone Agreement was not so restricted and, although no endpoint is
                     expressly established, its context clearly shows that it was envisaged to
                     extend to the full 200‑nautical‑mile area that was subject to the Parties’
                     claims. Distinguished jurists, including the former President of the Court,
                     Judge Eduardo Jiménez de Aréchaga, as well as eminent geographers,
                     have all so concluded, as the record indicates.


                        15. The conclusion of the Judgment is mainly related to the view that
                     the 1954 Special Maritime Frontier Zone Agreement refers to its applica-
                     tion to small fishing boats lacking sophisticated navigational equipment,
                     and is premised upon the assumption that such boats could not operate
                     beyond a rather limited distance. While this could well be true for some
                     fishing vessels, it is not so for larger industrial vessels that have been oper-
                     ating in the area for some time. It is appropriate to recall that fishing
                     activities in this area are inextricably related to the biological and nutri-
                     tional characteristics of the Humboldt Current, which extends far beyond
                     the 200‑nautical‑mile limit.
                        16. It must also be noted that, even if the Special Maritime Frontier
                     Zone had been understood as extending to a limited distance, which was
                     not the case, the maritime boundary would still have extended to 200 naut­
                     ical miles as it was established independently of any special zone that
                     could later be attached to it. Any interpretation to the contrary would
                     have to rely on an express understanding between the Parties, which does
                     not exist.
                        17. It is also appropriate to note that the Judgment has correctly
                     explained that even smaller fishing boats departing from Ilo, the main
                     Peruvian port in the area, in search of fishing grounds located some
                     60 nautical miles to the south-west would have crossed the parallel of the
                     agreed boundary at a distance of approximately 100 nautical miles from
                     its starting‑point (Judgment, para. 108). If such fishing grounds were
                     located at 80 nautical miles from Ilo, the crossing would take place at
                     about 120 nautical miles from the parallel starting‑point. While it is also

                     129




5 CIJ1057.indb 254                                                                                      1/12/14 08:59

                     129 	          maritime dispute (sep. op. orrego vicuña)

                     explained that the situation relating to Arica is different, this does not
                     detract from the fact that fishing grounds are located where they are and
                     the claimed fisheries interests of Ilo would have been equally protected at
                     distances greater than 80 nautical miles.

                        18. Because the Judgment follows the reasoning that the maritime
                     boundary was the outcome of a tacit agreement, the role of the various
                     instruments in the genesis and materialization of a treaty commitment
                     concerning the maritime boundary is somewhat lost. The relevance of the
                     1947 Presidential Proclamations is greater than that which the Judgment
                     appears to acknowledge. While these Proclamations lacked in some
                     respects the precise legal language of contemporary developments, they
                     nonetheless evidence that a 200‑nautical‑mile maritime boundary between
                     the two countries was not absent from their respective texts, as discussed
                     in the joint dissent.


                        19. The 1952 Santiago Declaration was still more explicit on the estab-
                     lishment of the boundary. The joint dissent explains this aspect in detail.
                     The reference in Article IV to a general maritime zone delimited by the
                     parallel of latitude can be no other than the expression of an understand-
                     ing that the boundary line separating the Parties’ respective jurisdictions
                     followed this parallel irrespective of the insular delimitation. Even if such
                     a general maritime zone would have been of relevance only for islands,
                     which was not the case, the use of the parallel in determining the bound-
                     ary around the islands in the vicinity of the Chile‑Peru maritime bound-
                     ary would have been applicable, as it is around the Ecuadorean islands.
                     The Declaration does not make a distinction between islands under the
                     jurisdiction of Ecuador, Peru or Chile, or between smaller and bigger
                     islands, and there is therefore no reason to exclude the relevance of some
                     islands in connection with the role of the general maritime zone following
                     the parallel.


                       20. The extensive legal practice and diplomatic exchanges that fol-
                     lowed the 1954 Special Maritime Frontier Zone Agreement offer clear
                     evidence of the Parties’ understanding of the 1952 and 1954 instruments.
                     Particularly relevant in this context is the resolution of the President of
                     Peru in 1955 (Supreme Resolution No. 23 of 12 January 1955, the Peru-
                     vian 200‑Mile Maritime Zone, Memorial of Peru, Ann. 9), which pro-
                     vided the technical criteria for drawing the maritime boundary with the
                     express statement that it was not to “extend beyond that of the corres­
                     ponding parallel at the point where the frontier of Peru reaches the sea”,
                     and which relied on both the Santiago Declaration and the 1954 Special
                     Maritime Frontier Zone Agreement.



                     130




5 CIJ1057.indb 256                                                                                   1/12/14 08:59

                     130 	          maritime dispute (sep. op. orrego vicuña)

                       21. The abundant practice of the Parties also extends to enforcement
                     activities in relation to the boundary, including fisheries, navigation,
                     overflying, the laying of submarine cables and many other aspects that
                     are well recorded. Such practice is enough to show that, even if the Court
                     has considered a limited role for the agreements as the source of the
                     boundary parallel, there is, at the very least, acquiescence by the Parties
                     as to the existence and acceptance of such a parallel throughout its full
                     extent.

                        22. Notwithstanding the significance of this practice, which extends for
                     over six decades, the Judgment tends not to assign great importance to it,
                     and to dismiss it altogether. This limited role accorded to the law and the
                     practice of the Parties is the consequence of the fact that the Court started
                     from the premise that the 1947 Proclamations and their aftermath through
                     to 1954 were not in accordance with the law of the sea as understood at
                     the time, and hence, that a maritime boundary could not then be drawn
                     in relation to extended claims.


                        23. This judge regrets not to share such a limited understanding and,
                     as the joint dissent indicates, the early instruments were in any event
                     capable of agreeing on a maritime delimitation of the three States with
                     regard to their potential entitlements. In fact, the Proclamations and the
                     instruments that followed, like some that preceded them, were the tri­g­
                     gering acts of a development that, after a systematic evolution, led to
                     the concept of the exclusive economic zone and other key concepts of
                     the present-day law of the sea as embodied in the 1982 United Nations
                     Convention on the Law of the Sea, and recognized by the Court as a part
                     of customary international law. The Third United Nations Conference on
                     the Law of the Sea recognized as much in rendering, in plenary session,
                     tribute to the memory of President González Videla on his passing
                     in 1980 (Extract from the Official Records of the Third United Nations
                     Conference on the Law of the Sea, Vol. XIV, United Nations
                     doc. A/CONF.62/SR.137, 137th Plenary Meeting (Thursday, 26 August
                     1980, at 3:25 p.m.), at para. 67).


                       24. It is to be noted that the Judgment attaches particular significance
                     to what came to be known as the Bákula Memorandum (Judgment,
                     paras. 136‑142). This judge had the privilege of working for many years
                     with Ambassador Juan Miguel Bákula, a distinguished Peruvian diplo-
                     mat and jurist, during the negotiations leading to the Convention on the
                     Law of the Sea. In its origins, the Bákula Memorandum was not a diplo-
                     matic initiative of the Government of Peru. Rather, it was a proposal
                     advanced on a personal basis by Ambassador Bákula to sound out the
                     feasibility of certain thoughts on maritime delimitation.


                     131




5 CIJ1057.indb 258                                                                                   1/12/14 08:59

                     131 	          maritime dispute (sep. op. orrego vicuña)

                        25. This character is reflected in the Note accompanying the text of
                     this Memorandum and sent by the Peruvian Embassy in Santiago de
                     Chile to the Chilean Ministry of Foreign Affairs on 23 May 1986, which
                     refers to the summary of the statements that the Ambassador “allowed
                     himself to make” during the audience with the Minister (Memorial of
                     Peru, Ann. 76). While it is true that the official communiqué issued by the
                     Chilean Foreign Ministry on 13 June 1986 mistakenly considers that the
                     initiative conveyed the “interest of the Peruvian Government” (ibid.,
                     Ann. 109) in starting negotiations on maritime delimitation (Judgment,
                     para. 138), the fact remains that if this had been its meaning, the Peruvian
                     Ministry of Foreign Affairs would not have taken 15 years to follow
                     up on this initiative. The importance of the practice following this
                     ­Memorandum is further minimized by the Judgment, as if its text were
                      capable of establishing some kind of critical date for the purposes of this
                      case.

                       26. The boundary thus drawn until Point A follows in its second seg-
                     ment the equidistance line as measured from that point until reaching
                     Point B, where the equidistance line ends, and then to Point C where it
                     meets the Peruvian “outer triangle” claim that will be discussed below.

                       27. The Judgment has adopted an unprecedented solution for effecting
                     maritime delimitation in the context of the complex circumstances of this
                     case. It appears to give satisfaction to one Party in following the parallel
                     to the distance noted and to the other Party in continuing along an equi-
                     distance line, which were of course the two main approaches to this dis-
                     pute, albeit with a different meaning and extent.


                        28. While the Court concludes that no significant disproportion is evi-
                     dent in this approach, such as would call into question the equitable
                     nature of the provisional equidistance line (ibid., para. 194), the real situ-
                     ation seems to be different. In point of fact, considering the relevant area
                     to be delimited as determined by a parallel extending to a distance of
                     80 nautical miles, Peru is assigned a significant number of square kilo­
                     metres south of the 200‑nautical‑mile parallel, which are diminished from
                     Chile’s entitlement. True, this is less than what would have been the case
                     with the pure equidistance line claimed by Peru, but still the number of
                     square kilometres lost by Chile is sizeable. If this situation casts some
                     doubt on the meaning of proportionality, it cannot be fully assessed with-
                     out taking into account the effect of the “outer triangle” in the distribu-
                     tion of maritime areas, as will be discussed below.


                       29. In spite of the shortcomings noted above, the Judgment has appro-
                     priately held that in assessing the extent of the lateral maritime boundary,
                     the Court “is aware of the importance that fishing has had for the coastal

                     132




5 CIJ1057.indb 260                                                                                    1/12/14 08:59

                     132 	          maritime dispute (sep. op. orrego vicuña)

                     populations of both Parties” (Judgment, para. 109), thereby evidencing a
                     social and economic concern as to the effects the approach followed might
                     have on those communities. A manifestation of this concern is that the
                     maritime front of the port of Arica, while curtailed as a consequence of
                     the equidistance line drawn, is nonetheless not enclosed and has access to
                     the high seas. It is possible to find that this conclusion of the Court plays
                     a role somewhat similar to that of the consideration of “special circum-
                     stances” in the correction of a maritime boundary, only that it is not
                     explicitly stated as such.


                          30. More important still is that, in this light, the Parties are now
                     e­ n­titled to negotiate access by the affected fishermen to the fishing areas
                      brought under the jurisdiction of Peru in accordance with Article 62,
                      paragraph 2, of the United Nations Convention on the Law of the Sea,
                      which provides that the coastal State shall give other States access to the
                      surplus of the allowable catch. The legal régime of the exclusive economic
                      zone now applicable in Peru would thus be fully complied with. This
                      compliance extends to the area of the “outer triangle” as its fishing
                      ­resources have also been recognized of interest in the context of the South
                       Pacific Regional Fisheries Management Organisation in which both Chile
                       and Peru participate, the former as a State party and the latter as a signa-
                       tory.


                        31. The discussion concerning the extent of claims and their effects is
                     inseparable from the consideration of Peru’s second claim concerning the
                     “outer triangle”, in which it requests the Court to adjudge and declare
                     that Peru is entitled to exercise exclusive sovereign rights over the whole
                     of the maritime area up to a 200‑nautical‑mile distance from its baselines.
                     It is an accepted fact that Chile lays no jurisdictional claim to this area
                     under the concept of a “Presential Sea” or otherwise, but it has fishing
                     rights in an area which, until now, was part of the high seas. It must be
                     pointed out that, as a matter of principle, States are entitled to claim all
                     maritime areas as measured from their baselines up to the extent permis-
                     sible under international law. Because the Judgment uses an equidistance
                     line in its second segment, it concludes that it does not need to rule on
                     Peru’s second final submission concerning the “outer triangle”.

                        32. This judge is unable to share the Judgment’s conclusion in this
                     respect because of the following two reasons. The first is that the “outer
                     triangle” is the consequence of Peru having adopted the “arcs‑of‑circle”
                     method of delimitation in conjunction with the Law on Maritime Domain
                     Baselines of 3 November 2005 (Memorial of Peru, Ann. 23), which stands
                     in contrast to the method of “tracé parallèle” used in the 1950s. Although
                     it has been argued that the arcs‑of‑circle had been introduced earlier, this
                     assertion is not clearly supported by the evidence in the record, as the

                     133




5 CIJ1057.indb 262                                                                                    1/12/14 08:59

                     133 	         maritime dispute (sep. op. orrego vicuña)

                     joint dissent has noted. In fact, the joint dissent shows that the enact-
                     ments on which this argument is based prove rather the opposite, namely,
                     that tracé parallèle was the method chosen at earlier periods.


                        33. The resort to the arcs‑of‑circle in 2005 is well beyond the critical
                     date of 2000 and two decades after the Bákula Memorandum of 1986,
                     following which the Judgment diminishes the influence of practice in the
                     final outcome of the dispute. It would have been appropriate to apply the
                     same criterion to the 2005 law and to the related implementation mech­
                     anisms on which the new method is based, and thus the influence of these
                     factors in the maritime delimitation would have been equally diminished.
                     

                        34. The second reason why this judge cannot support the Judgment’s
                     conclusion in this matter is that the area of the “outer triangle” needs to
                     be considered in conjunction with the claim to an equidistance line. The
                     addition of both sectors allocates to one Party a far greater proportion of
                     the claimed maritime areas than that accorded to the other Party and
                     therefore does not seem to adequately meet the test of not being dispro-
                     portionate. There is no reason to consider the two claims as separate.
                     They are simply two legs of the same maritime domain claim extending
                     jurisdiction far into the Pacific Ocean and hence they should be con­
                     sidered as a whole for the purpose of deciding on the role of equity. In
                     fact, the proportionality existing between the full parallel and the “outer
                     triangle” would have allowed for a more reasonable role of equity, con-
                     sistent with the governing law.



                        35. This leads to an additional concern in the light of this Judgment
                     which relates to the overall role of equity under international law. While
                     equity is generally accepted as a source of law under the Statute of the
                     Court, the Court has always considered that the role of equity is bound
                     by the law as a type of equity infra legem, that is, under the law and in
                     accordance with it, as opposed to equity preter legem or equity contra
                     legem.

                        36. Distinguished writers of international law have noted that, in its
                     first attempts to use equity in the context of maritime delimitation, the
                     Court did not clearly rely on this source in keeping within the bounds of
                     the law, which was largely left undetermined. Following the evolution of
                     its jurisprudence, the Court then turned to a more precisely bound form
                     of equity. This is the very understanding of Article 74, paragraph 1, of the
                     1982 United Nations Convention on the Law of the Sea in considering
                     equitable results of maritime delimitation, not in isolation from, but in
                     conjunction with agreements between the parties, all of it effected on the

                     134




5 CIJ1057.indb 264                                                                                  1/12/14 08:59

                     134 	         maritime dispute (sep. op. orrego vicuña)

                     basis of international law. This judge had the honour of proposing the
                     final text of the above‑mentioned Article when acting as the delegate for
                     Chile at the Third Conference, and can attest that this meaning was the
                     fundamental basis of the consensus that was finally reached on its con-
                     tent.



                        37. This judge is certainly in favour of solutions that might result in
                     the accommodation of the essential interests of the parties to a case, and
                     thus be met with greater acceptance, on the understanding that such exer-
                     cise is strictly bound by the governing law, which in this case is embodied
                     in treaties and other legal instruments. In the context of this Judgment,
                     however, this limitation placed on the role of equity appears blurred, as if
                     it were called to influence the outcome on its own standing. Consistency
                     with the meaning of the United Nations Convention on the Law of the
                     Sea could thus be compromised.


                        38. None of these considerations in any way detract from the respect
                     that this judge has for the role of the Court in ensuring effective dispute
                     settlement and its outstanding contribution to the prevalence of the rule
                     of law in the international community, a task that can always be per-
                     fected.


                                                       (Signed) Francisco Orrego Vicuña.




                     135




5 CIJ1057.indb 266                                                                                  1/12/14 08:59

